Citation Nr: 0621269	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  00-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of December 2003 and March 2005.  
This matter was originally on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with post-traumatic stress 
disorder; there is no competent evidence of record that shows 
the onset of the veteran's currently diagnosed anxiety 
disorder during service, and the medical opinion evidence 
shows that there is no causal link between the veteran's 
anxiety disorder and an incident of his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include post-traumatic 
stress disorder was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in October 2001, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The October 2001 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.

The Board acknowledges that the October 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO and the Appeals Management Center (AMC) provided 
the veteran with a copy of the October 1998 rating decision, 
December 1999 Statement of the Case (SOC), January 2002 
Supplemental Statement of the Case (SSOC), January 2005 SSOC, 
and February 2006 SSOC, which included a discussion of the 
facts of the claim, notification of the bases of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  Pursuant to the Board's 
December 2003 Remand, the AMC contacted the Naval Historical 
Center and verified whether the U.S.S. Bigelow was involved 
in a collision (in particular, with the U.S.S. Belknap) 
between July 1974 and August 1976.  Pursuant to the Board's 
March 2005 Remand, the AMC afforded the veteran a VA 
examination in May 2005 for purposes of determining the 
identity and etiology of any psychiatric disorder found on 
examination.  Lastly, the RO afforded the veteran a local 
hearing before a Hearing Officer of the RO in March 2000, and 
scheduled the veteran for a Board videoconference hearing, 
which was held in August 2002.  The veteran has not made the 
RO, AMC, or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  In addition, the Board finds that the AMC complied 
with the Board's Remands.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
post-traumatic stress disorder (PTSD).  For service 
connection to be awarded for PTSD, the record must show:  (1) 
a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) combat status or credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in-service stressor.

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Although at times inconsistent, according to several 
statements of record and testimony the veteran presented at 
the March 2000 RO hearing and the August 2002 Board 
videoconference hearing, he essentially maintains that he has 
anxiety or PTSD as the result of several incidents, including 
exposure to the aftermath of a collision involving the U.S.S. 
Belknap and a refueler or aircraft carrier in early 1975-
which also involved the subsequent search for survivors.  The 
claimed stressor of having been in the near vicinity of a 
collision between two ships (the U.S.S. Belknap and the 
U.S.S. John F. Kennedy on November 22, 1975) was corroborated 
by records from the Naval Historical Center and service 
personnel records.

The veteran underwent a VA psychiatric examination in May 
2005.  The VA examiner determined that the veteran did not 
currently meet the criteria for PTSD and instead diagnosed 
him with an anxiety disorder not otherwise specified 
(features of both generalized anxiety disorder and panic 
disorder).  The veteran has often referenced a September 1997 
VA treatment record prepared by W.G., Ed.D. as proof that he 
has been diagnosed with PTSD.  To the contrary, the record 
shows 
that Dr. W.G. reported that although the administered test 
indicated that the veteran met the criteria of a PTSD 
diagnosis, the veteran's scores were of questionable 
validity.  Dr. W.G. maintained that the veteran's level of 
functioning was impaired attributable in part to his apparent 
substance induced dementia and perhaps his severe case of 
Hepatitis C.  Dr. W.G. further reported that the veteran 
obtained an unusually high score on the Mississippi Combat 
Stress Inventory test, even though he was not involved in 
direct combat anywhere, thus making the results of the test 
of questionable validity.  Dr. W.G. noted that the veteran's 
score exceeded the norm of veterans who did experience direct 
combat in Vietnam; therefore, not much credibility could be 
placed in the results of either the Mississippi or the PDS 
[Post-Traumatic Stress Disorder Survey] test.  Thus, 
notwithstanding a verified stressor event, in the absence of 
a current medical diagnosis of PTSD, there is no basis upon 
which service connection for PTSD may be established.

The medical evidence shows that the veteran is currently 
diagnosed with an anxiety disorder.  The May 2005 VA examiner 
opined that the veteran's anxiety disorder was less likely 
than not causally or etiologically related to service or any 
incident thereof.  The VA examiner's opinion is based on a 
review of the veteran's claims file and found to be 
persuasive when considered with the rest of the evidence of 
record that shows no documented complaints or findings of an 
anxiety disorder in service.  VA treatment records first note 
complaints of nervousness and tension and an assessment of an 
adjustment disorder with anxious mood in February 1985.  
Indeed, according to testimony the veteran presented at the 
August 2002 Board videoconference hearing, he did not see a 
doctor for mental illness between 1977 (discharge) and 1983.  
There is no competent medical opinion to the contrary of the 
May 2005 VA examiner's opinion that indicates that there is a 
causal link between the veteran's anxiety disorder and his 
military service.  Rather, a VA examiner who examined the 
veteran in October 1997 noted after a review of the claims 
file that it appeared that the veteran's chronic 
polysubstance abuse and dependence had left permanent 
cognitive and memory sequela.  The VA examiner then indicated 
that the veteran's cognitive and memory deficits contributed 
to his chronic depression (dysthymia) and to some normal 
anxiety components.  

As for the veteran's opinion on the cause of his disorder, 
while he is competent to describe his symptoms and his mother 
is competent to describe her observances of the veteran, they 
do not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, the veteran's reported history of the 
onset of his symptoms is inconsistent.  A June 1996 VA 
discharge summary and June 1997 VA treatment record show that 
he reported that he started taking benzodiazepines at age 18 
for his anxiety symptoms and that he had had no mental health 
or cognitive problems until he entered service, but at the 
May 2005 VA examination, the veteran reported that he had had 
anxiety symptoms for a number of years, but he could not date 
the exact onset of his symptoms although it had been going on 
at least for 20 years or more.  
As noted earlier, the service medical records are completely 
devoid of any evidence of treatment for anxiety during 
service.  The veteran has not identified or submitted any 
private treatment records that show his treatment for anxiety 
during this period.  Thus, in the absence of competent 
evidence showing the onset of the veteran's anxiety disorder 
during service or competent medical evidence of record that 
otherwise shows that his anxiety disorder was incurred in 
service, service connection for an anxiety disorder is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


